 

ARSE TREATS NER Baliment 1a Filed 05/180 Bags Tot

179 WESTBURY AVENUE, CARLE PLACE. NEW YORK 1514. PHONE (516)334-4500 FAX (516)334-4501_ WWW.SOKOLOFFSTERN.COM

  

SOKOLOFF
STERN LLP

 

COOPER BINSKY
CBINSK Y@SOKOLOFFSTERN.COM

ouy te, cee Application granted. All Defts' time to serve their

VIA ECF respective replies and for the parties to file the
Honorable Nelson S. Ronisa motion papers is extended until July 30, 2020. Clerk
United States District Judge of the Court requested to terminate the motion (doc.
Southern District of New York 14).

300 Quarropas Street

White Plains, New York 10601 Dated: July 16, 2020 SO ORDERED-~~~,

MEMO. ENDORSED

Re: Regan v. Village of Pelham, et al. / p= To
Docket No. 19 Civ. 7987 (NSR) ~Nelson S. Roman, U.S.D.J.
File No. 180107

 

 

Your Honor:

This firm represents Defendants Pelham Union Free School District and Dr. Cheryl Champ
in this matter. We write to request a brief extension of the deadline to file a reply in further support
of Defendants’ motion to dismiss and for sanctions, costs, and attorneys’ fees—from July 17,2020.
to July 30, 2020. Due in part to my recent absence from the office for several days, and also the
press of other matters, this extension is necessary to give us sufficient time to address the issues
raised in Plaintiff's opposition papers. This is our first request for an extension of the deadline to
file a reply. For the sake of efficiency, and to avoid confusion on the docket, we request that
Defendant Village of Pelham’s time to file be extended as well. All parties consent to this request.

Thank you for your consideration of this matter.

Respectfully submitted,
SOKOLOFFE STERN LLP
cc: COOPER BINSKY
All parties via ECF
bDoC bsrbaled
i Ei Z 2 ECTRON

 

Spock
DATE FILED: “1}) hi 5 2to
